— Final order of the Supreme Court, New York County (Mangan, J.), entered December 2, 1980, which confirmed the assessments for the tax years 1970/1971 to 1975/1976 and raised assessments for the tax years 1976/1977 to 1978/1979, modified, on the law and the facts, to the extent of confirming the existing tax assessment of $980,000 for the tax years 1976/1977 to 1978/1979, and as modified, affirmed, without costs. For the reasons stated in Special Term’s opinion of November 8,1982, we find that the fair market value of this parcel equaled or exceeded its assessed value for the tax years under discussion. While Special Term states in its opinion that it did not increase the assessed valuation for the tax years 1976/1977 to 1978/1979, its order, entered December 2, 1980, seems to raise the assessment for those years. For the sake of clarification, we modify the order to show that the assessments for all the years are being confirmed. Concur — Murphy, P. J., Carro, Bloom and Lynch, JJ.